WARRANT




THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A "NO-ACTION" LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.







Nighthawk Systems, Inc.




WARRANT NO. October 2007 101




Dated: October 9, 2007







Nighthawk Systems, Inc., a corporation organized under the laws of the State of
Nevada (the “Company”), hereby certifies that, for value received from Dutchess
Private Equities Fund, Ltd., a Cayman Island exempted company (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company up
to a total of ten million (10,000,000) shares of the common stock, $0.001 par
value per share (the “Common Stock”), of the Company (the “Warrant Shares”), at
an exercise price equal to 5/100 ($.05) per share (the “Exercise Price”).  This
Warrant may be exercised on a cashless basis anytime after issuance through and
including the seventh (7th) anniversary of its original issuance as noted above
(the “Expiration Date”), subject to the following terms and conditions:




1.

Registration of Warrant.  The Company shall, from time to time and whenever
requested by the Holder, register this Warrant in conformity with records to be
maintained by the Company for such purpose (the “Warrant Register”) in the name
of the Holder.  The Company shall treat the registered Holder of this Warrant as
the absolute owner hereof for any and all purposes, including the exercise
hereof or any distribution to the Holder, and the Company shall not be affected
by notice to the contrary.




2.

Registration of Transfers and Exchanges.  




(a)

The Company or the transfer agent shall enter or record the transfer of all or
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant to the Company at the office specified herein or pursuant to Section 11
hereof.  Upon any such registration or transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant
hereinafter referred to as a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the Holder.  The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance of such transferee of all of
the rights and obligations of a holder of a Warrant.




(b)

This Warrant is exchangeable, upon the surrender hereof by the Holder to the
office of the Company specified herein or pursuant to Section 3(b) hereof for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder.  Any such New
Warrant shall be dated as of the date of such exchange.








1




--------------------------------------------------------------------------------

3.

Duration and Exercise of Warrants.  




(a)

This Warrant shall be exercisable by the registered Holder on any business day
before 5:00 P.M., Boston time, at any time and from time to time on or after the
date hereof to and including the Expiration Date.  At 5:00 P.M., Boston time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value.  Prior to the Expiration Date, the
Company may not call or otherwise redeem this Warrant without the prior written
consent of the Holder, which consent shall be given or withheld at the sole and
absolute discretion of the Holder.




(b)

Subject to Section 2(b), Section 6 and Section 10 hereof, upon: (x) surrender of
this Warrant, together with the Form of Election to Purchase attached hereto
duly completed and signed, to the Company at its address for notice set forth in
Section 11 hereof; and (y) payment of the Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder, in the
manner provided hereunder, all as specified by the Holder in the Form of
Election to Purchase, the Company shall promptly (but in no event later than
five (5) business days after the Date of Exercise (as defined below)) issue or
cause to be issued and cause to be delivered to the Holder in such name(s) as
the Holder may designate, a certificate for the Warrant Shares issuable upon
such exercise and free of restrictive legends unless (i) a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Warrant Shares are
not freely transferable without volume restrictions pursuant to Rule 144(k)
promulgated under the Securities Act then the Warrant Shares will bear a
Securities Act restrictive legend, or (ii) this Warrant shall have been issued
pursuant to a written agreement between the original Holder and the Company, as
required by such agreement.  Any person so designated by the Holder to receive
Warrant Shares shall be deemed to have become holder of record of such Warrant
Shares as of the Date of Exercise of this Warrant.  A “Date of Exercise” means
the date on which the Company shall have received (I) this Warrant (or any New
Warrant, as applicable), together with the Form of Election to Purchase attached
hereto (or attached to such New Warrant) appropriately completed and duly
signed; and (II) payment of the Exercise Price for the number of Warrant Shares
so indicated by the holder hereof to be purchased.




(c)

This Warrant shall be exercisable in its entirety or, from time to time, for a
portion of the number of Warrant Shares.  If less than all of the Warrant Shares
which may be purchased under this Warrant are exercised at any time, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares for which no exercise
has been evidenced by this Warrant.  In the event the Common Stock representing
the Warrant Shares is not delivered per the written instructions of the Holder
within five (5) business days after the Notice of Election and Warrant is
received by the Company (the “Delivery Date”), then the Company shall pay to
Holder in cash two percent (2.0%) of the dollar value of the Warrant Shares to
be issued per each day after the Delivery Date that the Warrant Shares are not
delivered.  The Company acknowledges that its failure to deliver the Warrant
Shares by the Delivery Date will cause the Holder to suffer damages in an amount
that will be difficult to ascertain.  Accordingly, the parties hereto agree that
it is appropriate to include in this Warrant this provision for liquidated
damages.  The parties hereto acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and therefore agree that the form and amount of such
liquidated damages are reasonable and will not constitute a penalty.
 Notwithstanding the foregoing, the payment of liquidated damages shall not
relieve the Company from its obligations to deliver the Common Stock pursuant to
the terms of this Warrant.  The Company shall make any payments incurred under
this Section 3 in immediately available funds within five (5) business days from
the date of issuance of the applicable Warrant Shares.  Nothing herein shall
limit Holder’s right to pursue actual damages or cancel the Notice of Election
for the Company’s failure to issue and deliver Common Stock to the Holder within
seven (7) business days following the Delivery Date.








2




--------------------------------------------------------------------------------

4.

Registration Rights.  During the term of this Warrant, the Company agrees to use
its best efforts to file a registration statement with the SEC covering the
resale of the Warrant Shares and naming the Holder as a selling stockholder
(unless the Warrant Shares are otherwise freely transferable without volume
restrictions pursuant to Rule 144(k) or Rule 144A promulgated under the
Securities Act). The registration rights granted to the Holder pursuant to this
Section shall continue until all of the Holder's Warrant Shares have been sold
in accordance with an effective registration statement or upon the Expiration
Date, or as otherwise provided in the Debenture Registration Rights Agreement
entered into between the Company and the original Holder as of the original
issuance date hereof.  The Company will pay all registration expenses in
connection therewith.




5.      Payment of Taxes.  Upon the exercise of this Warrant, the Company will
pay all documentary stamp taxes attributable to the issuance of Warrant Shares;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.




6.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it.  Applicants for a New Warrant under such
circumstances shall comply with such other reasonable regulations and procedures
and pay such other reasonable charges as the Company may prescribe.




7.

Reservation of Warrant Shares.  The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
Common Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holder (taking into account the adjustments and restrictions of
Section 8 hereof).  The Company covenants that all Warrant Shares that shall be
so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.  If the Company
does not have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares, it shall, as soon as reasonably practicable, use its best
efforts to increase the number of its authorized shares such that the Company
will have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares.




8.

Certain Adjustments.  The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8.  Upon each such adjustment of the Exercise Price
pursuant to this Section 8, the Holder shall thereafter but prior to the
Expiration Date be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.  








3




--------------------------------------------------------------------------------

(a)

An adjustment shall be made, if the Company, at any time while this Warrant is
outstanding (i) pays a stock dividend (except scheduled dividends paid on
outstanding preferred stock as of the date hereof which contain a stated
dividend rate) or otherwise make distribution(s) on shares of its Common Stock
or on any other class of capital stock and not the Common Stock payable in
shares of Common Stock; (ii) subdivides outstanding shares of Common Stock into
a larger number of shares; or (iii) combines outstanding shares of Common Stock
into a smaller number of shares.  If either (i), (ii) or (iii) above occurs, the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock (excluding treasury shares, if any) outstanding after
such event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination, and shall
apply to successive subdivisions and combinations.




(b)

In case of any reclassification of the Common Stock, any consolidation or merger
of the Company with or into another entity, the sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
pursuant to which the Common Stock is converted into other securities, cash or
property, then the Holder shall have the right thereafter to exercise this
Warrant only into the shares of stock and other securities and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification, consolidation, merger, sale, transfer or share exchange, and
the Holder shall be entitled upon such event to receive such amount of
securities or property equal to the amount of Warrant Shares such Holder would
have been entitled to had such Holder exercised this Warrant immediately prior
to such reclassification, consolidation, merger, sale, transfer or share
exchange.  The terms of any such consolidation, merger, sale, transfer or share
exchange shall include such terms so as to continue to give to the Holder the
right to receive the securities or property set forth in this Section 8(b) upon
any exercise following any such reclassification, consolidation, merger, sale,
transfer or share exchange.  




(c)

 At any time while this Warrant is outstanding, if the Company distributes to
all holders of Common Stock (and not to holders of this Warrant) evidence of its
indebtedness or assets or rights or warrants to subscribe for or purchase any
security (excluding those referred to in Section 8(a), Section 8(b) and Section
8(d) hereof), then in each such case the Exercise Price shall be determined by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Exercise Price determined as of
the record date mentioned above, and of which the numerator shall be such
Exercise Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of Common Stock as determined by
the Company's independent certified public accountants that regularly examines
the financial statements of the Company (the “Appraiser”).




(d)

If, at any time while this Warrant is outstanding, the Company shall issue or
cause to be issued rights or warrants to acquire or otherwise sell or distribute
shares of Common Stock for a consideration per share less than the lower of the
Exercise Price then in effect and the then fair market value of the Common
Stock, then, forthwith upon such issue or sale, the Exercise Price shall be
reduced to the price (calculated to the nearest one hundredth of a cent)
determined by multiplying the Exercise Price in effect immediately prior thereto
by a fraction, the numerator of which shall be the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issuance, and (ii)
the number of shares of Common Stock which the aggregate consideration received
(or to be received, assuming exercise or conversion in full of such rights,
warrants and convertible securities) for the issuance of such additional shares
of Common Stock would purchase at the Exercise Price, and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding
immediately after the issuance of such additional shares.  Such adjustment shall
be made successively whenever such an issuance is made.








4




--------------------------------------------------------------------------------

(e)

For the purposes of this Section 8, the following clauses shall also be
applicable:




(i)  Record Date.  In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.




(ii)  Treasury Shares.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.




(f)

All calculations under this Section 8 shall be made to the nearest cent or the
nearest 1/100th of a share, as the case may be.




(g)

Whenever the Exercise Price is adjusted pursuant to Section 8(c) hereof, the
Holder, after receipt of the determination by the Appraiser, shall have the
right to select an additional appraiser (which shall be a nationally recognized
accounting firm), in which case the adjustment shall be equal to the average of
the adjustments recommended by each of the Appraiser and such additional
appraiser appointed under this Section 8(g).  The Holder shall promptly mail or
cause to be mailed to the Company, a notice setting forth the Exercise Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.  Such adjustment shall become effective immediately after the
record date mentioned above, if:




(i)

the Company shall declare a dividend (or any other distribution) on its Common
Stock;




(ii)

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock;




(iii)

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights;




(iv)

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property;
or




(v)

the Company shall authorize the voluntary dissolution, liquidation or winding up
of the affairs of the Company, then the Company shall cause to be mailed to the
Holder at their last addresses as they shall appear upon the Warrant Register,
at least thirty (30) calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined, or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer, share
exchange, dissolution, liquidation or winding up; provided, however, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.





5




--------------------------------------------------------------------------------




9.

Payment of Exercise Price.  The Holder, at its sole election, may pay the
Exercise Price in one of the following manners:




(a)

Cash Exercise.  The Holder shall deliver immediately available funds; or




(b)

Cashless Exercise. If at any time after one year from the date of issuance of
this Warrant there is no effective Registration Statement registering the resale
of the Warrant Shares by the Holder at such time, this Warrant may also be
exercised at such time by means of a cashless exercise.  In such event, the
Holder shall surrender this Warrant to the Company, together with a notice of
cashless exercise, and the Company shall issue to the Holder the number of
Warrant Shares determined as follows:




X = Y (A-B)/A




where:




X = the number of Warrant Shares to be issued to the Holder.




Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.




A = the average closing bid price of the Common Stock for the five (5) trading
days

 immediately prior to the Date of Exercise.




B = the Exercise Price.




For purposes of Rule 144 of the Securities Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have been commenced, on the issue date.




(c)

Notwithstanding anything in this Warrant to the contrary, the Holder is limited
in the amount of this Warrant it may exercise.  In no event shall the Holder be
entitled to exercise any amount of this Warrant in excess of that amount upon
exercise of which the sum of (1) the number of shares of Common Stock
beneficially owned (as such term is defined under Section 13(d) and Rule 13d-3
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by the
Holder, and (2) the number of Warrant Shares issuable upon the exercise of any
Warrants then owned by Holder, would result in beneficial ownership by the
Holder of more than four and ninety-nine one hundredths percent (4.99%) of the
outstanding shares of Common Stock of the Company, as determined in accordance
with Rule13d-1(j) of the Exchange Act.  Furthermore, the Company shall not
process any exercise that would result in beneficial ownership by the Holder of
more than four and ninety-nine one hundredths percent (4.99%) of the outstanding
shares of Common Stock of the Company.  




10.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares which shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.








6




--------------------------------------------------------------------------------

11.

Notices.  Any and all notices or other communications or deliveries hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:00 p.m. Boston time on a business day, (ii) the business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section later than 5:00 p.m. Boston
time on any date and earlier than 11:59 p.m. Boston time on such date, (iii) the
business day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be:




If to the Company:

H Douglas Saathoff

Nighthawk Systems, Inc.

10715 Gulfdale, Suite 200

San Antonio, Texas 78216

Telephone: 210-341-4811

Facsimile: 210-341-2011




If to the Holder:

Dutchess Capital Management, LLC

50 Commonwealth Ave, Suite 2

Boston, MA  02116

Attention: Douglas Leighton

Telephone: 617-301-4700

Facsimile: 617-249-0947




12.

Warrant Agent.  The Company shall serve as warrant agent under this Warrant.
 Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further action.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.




13.

Miscellaneous.




(a)

This Warrant shall be binding on and inure to the benefit of the parties hereto.
 This Warrant may be amended only in writing signed by the Company and the
Holder.




(b)

Nothing in this Warrant shall be construed to give to any person or corporation
other than the Company and the Holder any legal or equitable right, remedy or
cause under this Warrant.  This Warrant shall inure to the sole and exclusive
benefit of the Company and the Holder.




(c)

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the Commonwealth of Massachusetts without regard to the principles
of conflicts of law thereof.  




(d)

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.




(e)

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.








7




--------------------------------------------------------------------------------

(f)

The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Warrant of its own freewill, (ii) it is not issuing
this Warrant under economic duress, (iii) the terms of this Warrant are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Warrant, advise the Company with
respect to this Warrant, and represent the Company in connection with its
issuance of this Warrant.




(g)

Any capitalized term used but not defined in this Warrant shall have the meaning
ascribed to it in the Transaction Documents (as such term is defined in that
certain Debenture Registration Rights Agreement, of even date herewith,  by and
between the Company and the Holder).




(h)

This Warrant may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Warrant.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.




(i)

This Warrant and the obligations of the Company hereunder shall not be
assignable by the Company.




(j)

Notwithstanding anything in this Warrant to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
Party shall have executed a written agreement regarding the confidentiality and
use of such information; and (iv) the Company understands and confirms that the
Holder will be relying on the acknowledgements set forth in clauses (i) through
(iii) above if the Holder effects any transactions in the securities of the
Company.

 

14.

Disputes Under This Agreement.




All disputes arising under this Warrant shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
principles of conflict of laws.  The parties hereto will submit all disputes
arising under this Agreement to arbitration in Boston, Massachusetts before a
single arbitrator of the American Arbitration Association (the “AAA”).  The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts.  No
party hereto will challenge the jurisdiction or venue provisions provided in
this Section 14.  Nothing in this Section 14 shall limit the Holder's right to
obtain an injunction for a breach of this Agreement from a court of law.  Any
injunction obtained shall remain in full force and effect until the arbitrator,
as set forth in this Section 14 fully adjudicates the dispute.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.




 

 

 

NIGHTHAWK SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Douglas Saathoff

 

 

 

 

H. Douglas Saathoff

 

 

 

 

Chief Executive Officer

 







 

 

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas H. Leighton

 

 

 

 

Douglas H. Leighton

 

 

 

 

Director

 























9




--------------------------------------------------------------------------------

EXHIBIT A




FORM OF ELECTION TO PURCHASE







Re: Intention to Exercise Right to Purchase Shares of Common Stock Under the
Warrant




Gentlemen:




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _________________shares of
Common Stock, $0.001 par value per share, of Nighthawk Systems and, if such
Holder is not utilizing the cashless exercise provisions set forth in the
Warrant, encloses herewith $________ in cash, certified or official bank
check(s), which sum represents the aggregate Exercise Price for the number of
shares of Common Stock to which this Form of Election to Purchase relates,
together with any applicable taxes payable by the undersigned pursuant to the
Warrant.  Any capitalized terms used but not defined in this Form of Election to
Purchase shall have the meaning ascribed to them in the accompanying Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:




(Please insert SS# or FEIN #)







(Please print name and address)




If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:




(Please print name and address)
















 

 

 

Name of Holder:

 

 

 

 

 

 

 

 

 

Dated:

 

Signed:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 










(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)





10


